internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to date op e ep t may uniform issue list attention legend company a company b company c contractor d facility n plan x dear this is in response to your request for a ruling dated date submitted by your authorized representative concerning distributions from plan x in accordance with sec_401 of the intemal revenue code the code letters dated date date date date and date supplemented the request company a is an integrated facilities management company and maintains plan x a qualified profit-sharing_plan under sec_401 of the code with a cash_or_deferred_arrangement described in sec_401 of the code company a a whoily owned subsidiary of company b employs more than big_number professional engineers technicians craft employees and operational specialists in all disciplines its exclusive focus is to provide facilities management operations to commercial and goverment entities the customers’ in the areas of product management electrical and mechanical maintenance security administrative services custodial services roads and grounds vehicle maintenance warehousing and distribution services each year company a enters into numerous contracts with customers to provide x yo page those facilities management services one of these contracts was with contractor d a governmental entity engaged in operations at various facilities including facility n under its contract with contractor d company a provided for facility management services at facility n the employees working under this contract represented no more than a portion of the employees at facility n company c has replaced company a in providing some of these facilities management services at facility n effective date a portion of company a’s facilities management services agreement with contractor d terminated contractor d entered a new service agreement with company c because of the termination of a portion of company a's contract company a discharged all of its employees who performed services under such portion of the contract on date many of these employees were then hired by company c to continue providing facilities maintenance services at facility n that company a was previously providing to contractor d pursuant to this terminated portion of the agreement company c was not obligated to hire the terminated employees the terminated employees were required to complete an employment application with company c in order to obtain a job company a contractor d and company c have always been and do remain separate and distinct they are unrelated within the meaning of sec_414 c and m of the code there will be no liquidation merger transfer of corporate assets or any other corporate transaction associated with company a's discharge of the terminated employees during their employment with company a the terminated employees participated in various employee benefit plans sponsored by company a including plan x sec_12 of plan x provides consistent with sec_401 of the code that a participant may receive a distribution of the vested interest in his or her account from plan x upon termination of employment termination of employment’ is defined in section dollar_figure of plan x to mean severance of the employee-employer relationship with any employer or affiliate by reason of quit discharge retirement or death based on the foregoing you request a ruling that distribution to company a’s former employees from pian x by reason of company a’s discharge of such employees will be considered to be made on account of the employees’ separation_from_service within the meaning of sec_401 k b i i sec_401 of the code provides in relevant part that distributions from a qualified_cash_or_deferred_arrangement may not be made earlier than the occurrence of certain stated events sec_401 further provides that one of these distributable events is separation_from_service revrul_79_336 1979_2_cb_187 provides that an employee will be considered separated from service within the meaning of sec_402 of the code only upon the employee's death retirement resignation or discharge and not when the employee continues on the same job for a different employer as a result of the liquidation merger or consolidation etc of the former employer ie the same desk rule revrul_80_129 1980_1_cb_86 extended this rationale to situations where an employee of a partnership or corporation the business of which is terminated continues on the same job for a successor employer formed to continue the business ly page in this case the issue is whether the same desk rule should be applied to the employees who are discharged by company a and reemployed by company c the terminated employees represent no more than a portion of the employees employed at facility n company c was not obligated to rehire the terminated employees there is no liquidation merger transfer of corporate assets or other similar corporate transaction associated with the discharge of those employees also company a is not related to company c thus the same desk rule should not be applied here accordingly based on the facts presented we conclude with respect to your ruling_request that distributions to company a's former employees from plan x by reason of company a's discharge of such employees will be considered to be made on account of the employees separation_from_service within the meaning of code sec_401 k b the above rulings are based on the assumption that plan x will be otherwise qualified under sec_401 and sec_401 of the code and the related trust will be tax exempt under sec_501 at the time that the above transaction takes place rulings were also requested raising an issue concerning plans of a taxpayer unrelated to the parties requesting these rulings we previously informed your authorized representative that we would not address these ruling requests a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours prauae u fiom frances v sloan chief employee_plans technical branch enclosures deleted copy of letter notice of intention to disclose cc
